                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION

    JULIE LOCKE                                                                                       Plaintiff

    v.                                                                 Civil Action No. 3:18-cv-697-RGJ

    HONORABLE DENISE BROWN,                                                                        Defendant
    IN HER OFFICIAL CAPACITY

                                                 * * * * *

                             MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Defendant Judge Denise Brown’s Motions to Dismiss

[DE 7; DE 12]. Briefing is complete, and the Motions are ripe. For the reasons below, the Motions

are GRANTED.

                                           I.      BACKGROUND1

         Defendant Judge Denise Brown, a judge in Jefferson County Family Court, presided over

Plaintiff and Mr. Sallee’s divorce and custody proceedings. [DE 1 at 2]. The proceedings, which

ultimately escalated to multiple contempt hearings, were contentious.

         In July 2017, Mr. Sallee moved Judge Brown to hold Plaintiff in contempt for violating the

parenting schedule. [DE 1-1 at 25]. After conducting hearings on the motion in August and

November 2017, Judge Brown issued a 16-page written ruling on December 20, 2017 holding

Plaintiff in contempt. Id. at 23, 36. Plaintiff filed a timely Notice of Appeal of the December 20,

2017 and January 25, 20182 orders. [DE 14-2 at 336].




1
  “[I]t is well-settled that [f]ederal courts may take judicial notice of proceedings in other courts of record.”
Lyons v. Stovall, 188 F.3d 327, 333 (6th Cir. 1999) (quoting Granader v. Public Bank, 417 F.2d 75, 82–
83 (6th Cir. 1969). The parties’ pleadings provide an incomplete procedural history of this case. When
necessary, the Court has taken judicial notice of the Courtnet record of these proceedings.
2
  This was an Order denying Plaintiff’s motion to vacate the December 20, 2017 Order.

                                                       1
       After further allegations that Plaintiff was non-compliant with the parenting schedule,

Judge Brown conducted a hearing and sentenced Plaintiff to “thirty (30) days incarceration . . .

conditionally discharged for two (2) years, so long as [Plaintiff] complies with all court ordered

parenting time.” [DE 14-1 at 330]. Judge Brown entered a written ruling on February 6, 2018.

Id. Plaintiff filed a timely Notice of Appeal of Judge Brown’s February 6, 2018 order. [DE 14-3

at 342].

       On February 26, 2018, Judge Brown conducted a hearing on Mr. Sallee’s motion to revoke

Plaintiff’s suspended sentence. [DE 1 at 3]. At the hearing, Plaintiff sought to call Dr. Melissa

Curry to testify on her behalf “about the danger unsupervised visitation between [their daughter]

and her father posed and the psychological effect of such visitation would have on [their

daughter].” Id. at 10. Judge Brown did not allow Dr. Curry to testify during the hearing but

allowed her to make an avowal afterwards. Id. After the hearing, Judge Brown revoked two days

of Plaintiff’s sentence. Id. at 3. Plaintiff alleges that “Defendant's actions in revoking [her]

suspended sentence resulted in [her] having a misdemeanor criminal conviction for the supposed

contempt of court . . . [Her] contempt, if any, was civil in nature, not criminal.” [DE 8 at 209].

       Plaintiff then moved to expunge the criminal contempt charge from her criminal record.

Id. Judge Delahanty, a judge in Jefferson County District Court, granted Plaintiff’s expungement

motion. Id. at 210. Plaintiff alleges that, after Judge Delahanty expunged the charge, “[Judge

Brown] initiated ex parte communication with Judge Delahanty telling him that he did not have

jurisdiction to expunge the Plaintiff's criminal record.” Id. at 210. Plaintiff further alleges that

“[a]fter the Defendant's ex parte communication, on September 24, 2018, Judge Delahanty put on

his docket, sua sponte, a motion to set aside his initial order expunging the Plaintiff's criminal

record.” Id.



                                                 2
       Plaintiff moved to set aside Judge Delahanty’s reversal. Id. At the hearing held on the

motion, “Judge Delahanty informed the Plaintiff's counsel that the Judge Brown had made certain

representations to him, via text message that he read into the record, indicating that she would sign

an order expunging the Plaintiffs criminal record if Judge Delahanty vacated his order.” Id.

       Plaintiff then appeared in front of Judge Brown on her motion to extend an October, 2014

Domestic Violence Order against Mr. Sallee. [DE 1 at 12-13]. Judge Brown continued the hearing

for thirty days. Id. at 15. At the October 10, 2018 hearing, Judge Brown denied the motion.

       Plaintiff then filed this § 1983 action against Judge Brown, in her official capacity, alleging

violations of the Fifth and Fourteenth Amendments, and requesting entry of a Declaratory Decree

that Judge Brown violated those rights. [DE 1].

       Plaintiff’s alleges in Count 1 of the Complaint that Judge Brown violated her due process

rights by sentencing her to thirty days “because [she] did not violate the conditional discharge

order regarding visitation.” [DE 1 at 20]. Plaintiff’s also alleges in Count 1 of the Complaint that

Judge Brown violated her due process rights “by fail[ing] to make findings, either written findings,

after stating three (3) times on the record that she would, or any oral findings justifying the

revocation of two days of the conditionally discharged sentence and sending Plaintiff to jail for

two (2) days.” Id.

       In Count 2 of the Complaint, Plaintiff alleges that Judge Brown violated her due process

rights by not allowing her to “call Dr. Melissa Curry as a witness in the revocation hearing which

resulted in the Judge Brown’s sending the Plaintiff to jail for two (2) days on February 26, 2018.”

Id. Plaintiff further alleges that Judge Brown violated her due process rights by “denying her the

right to present avowal testimony at the hearings to extend Plaintiff’s DVO against Sallee” (Count

3) and “refusing to allow the Plaintiff to call [their child] as a witness at the DVO extension hearing



                                                  3
to establish that Sallee had asked [their child] the question which resulted in the CPS investigation”

(Count 4). Id. at 20-21. Plaintiff finally alleges in her Complaint that Judge Brown violated her

rights when she: 1) “refused to allow questioning of the CPS employee regarding the signaling

which occurred during testimony” (Count 5); and 2) “would not allow any evidence on the

allegations of the CPS report other than the ‘results’ of the investigation, specifically, questioning

of Sallee about the allegations of the report” (Count 6). Id. at 21.

        On November 19, 2018,3 Judge Brown recused herself from Plaintiff’s case in Jefferson

County Family Court [DE 7-1 at 194] and moved to dismiss this case [DE 7].

        On December 6, 2018, Plaintiff filed a Statement of Appeal from District Court Pursuant

to CR 72.10, appealing Judge Delahanty’s decision to set aside the expungement of the criminal

contempt conviction.

        On December 10, 2018, in the present case, Plaintiff filed an Amended Complaint [DE 8]4

and a Response to the Motion to Dismiss [DE 9]. Plaintiff’s Amended Complaint, which

“incorporates by reference . . . every averment, statement, or allegation contained in the . . .

Complaint,” and alleges, among other things, that Judge Brown illegally: 1) revoked Plaintiff’s

suspended sentence, resulting in a misdemeanor criminal conviction for contempt of court; and 2)

“initiated ex parte communication with Judge Delahanty telling him that he did not have

jurisdiction to expunge the Plaintiff's criminal record.” [DE 8 at 208–210].

        Judge Brown filed a Second Motion to Dismiss [DE 12], Plaintiff responded [DE 13], and

Judge Brown replied [DE 14].



3
 The recusal Order was entered on January 14, 2019.
4
 “A party may amend its pleading once as a matter of course . . . if the pleading is one to which a responsive
pleading is required . . . 21 days after service of a motion under Rule 12(b), (e), or (f).” Fed. R. Civ. P. 15.
Defendant filed her Rule 12(b)(6) motion on November 19, 2018. Twenty one21 days later, on December
10, 2019, Plaintiff timely filed his Amended Complaint.

                                                       4
                                         II.     STANDARD

       Federal Rule of Civil Procedure 12(b)(6) instructs that a court must dismiss a complaint if

the complaint “fail[s] to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6).

To state a claim, a complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). When considering a motion to dismiss,

courts must presume all factual allegations in the complaint to be true and make all reasonable

inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc. v. Anthem Blue

Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citation omitted). “But the district court

need not accept a bare assertion of legal conclusions.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citation omitted). “A pleading that offers labels and conclusions

or a formulaic recitation of the elements of a cause of action will not do. Nor does a complaint

suffice if it tenders naked assertion[s] devoid of further factual enhancement.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted).

       To survive a motion to dismiss, a plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

is plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556). “A complaint will be dismissed . . . if no law supports the claims

made, if the facts alleged are insufficient to state a claim, or if the face of the complaint presents

an insurmountable bar to relief.” Southfield Educ. Ass’n v. Southfield Bd. of Educ., 570 F. App’x

485, 487 (6th Cir. 2014) (citing Twombly, 550 U.S. at 561–64).




                                                  5
                                          III.    DISCUSSION

        Although Judge Brown did not move to dismiss for mootness,5 “the question of mootness

is . . . one which a federal court must resolve before it assumes jurisdiction.” North Carolina v.

Rice, 404 U.S. 244, 246 (1971). As discussed below, the Court finds that: 1) the claims in the

Complaint and Amended Complaint are moot because Judge Brown recused herself from

Plaintiff’s underlying state case and thus there is not a “substantial controversy, between parties

having adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a

declaratory judgment.” Preiser v. Newkirk, 422 U.S. 395, 402 (1975); and 2) under Rooker-

Feldman, it lacks subject-matter jurisdiction over at least the first allegation in Count 1 of the

Complaint.

        Alternatively, even if the claims were not moot and barred in part by Rooker-Feldman, the

Court would still decline to exercise jurisdiction over them under the Declaratory Judgment Act.

A.      Mootness

        “The federal courts have an ongoing obligation under Article III to limit their jurisdiction

to cases that may actually affect the rights of the litigants.” Robinson v. Purkey, 326 F.R.D. 105,

133 (M.D. Tenn. 2018) (citing Coal. for Gov't Procurement v. Fed. Prison Indus., Inc., 365 F.3d

435, 458 (6th Cir. 2004). An actual controversy must exist, not just when the complaint is filed,

but at all stages of the case. Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 669 (2016), as revised

(Feb. 9, 2016). “A case is moot when the issues presented are no longer ‘live’ or the parties lack

a legally cognizable interest in the outcome.” Ford v. Wilder, 469 F.3d 500, 504 (6th Cir. 2006)

(quoting Powell v. McCormack, 395 U.S. 486, 496 (1969). “Mootness results when events occur


5
  Defendant has moved to dismiss all claims asserted against her arguing that the Rooker-Feldman doctrine,
the Younger doctrine, sovereign immunity, the Declaratory Judgment Act, and the domestic relations
exception all bar the Court from hearing this matter. [DE 7-1 at 196-197]. But, the Court need not rule on
all of these grounds since it has found that Plaintiff’s claims are moot.

                                                    6
during the pendency of a litigation which render the court unable to grant the requested relief.”

Carras v. Williams, 807 F.2d 1286, 1289 (6th Cir. 1986) (finding that plaintiff’s attempt to enjoin

state actors, including justices and judges, became moot when there was “no longer a state court

proceeding from which to enjoin the named defendants’ participation”). Once a case becomes

moot, a district court no longer has jurisdiction over it and must dismiss it. Pettrey v. Enter. Title

Agency, Inc., 584 F.3d 701, 703 (6th Cir. 2009).

        A request for declaratory relief is moot unless “the facts alleged, under all the

circumstances, show that there is a substantial controversy, between parties having adverse legal

interests, of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.”

Preiser, 422 U.S. at 402 (quoting Maryland Casualty Co. v. Pacific Co., 312 U.S. 270, 273 (1941))

(internal quotation marks omitted). “That a declaration might guide third parties (i.e., those not

parties to the lawsuit) in their future interactions with a plaintiff is insufficient.” Jordan v. Sosa,

654 F.3d 1012, 1026 (10th Cir. 2011). Federal courts do “not render advisory opinions . . . This

is as true of declaratory judgments as any other field.” Golden v. Zwickler, 394 U.S. 103, 108

(1969) (quoting United Public Workers of American (C.I.O.) v. Mitchell, 330 U.S. 75, 89 (1947)

(internal quotation marks omitted); see Commodities Exp. Co. v. Detroit Int'l Bridge Co., 695 F.3d

518, 525 (6th Cir. 2012) (“We have no power to offer an advisory opinion, based on hypothetical

facts.”).

        Judge Brown recused from the underlying state case and thus there is no longer “a

substantial controversy, between parties having adverse legal interests, of sufficient immediacy

and reality to warrant the issuance of a declaratory judgment.” Preiser, 422 U.S. at 402 (finding

§ 1983 action moot because plaintiff complained of being illegally transferred from medium to




                                                  7
maximum security prison, but was transferred back to medium security prison while case was

pending). Plaintiff seeks the following relief from this Court:

               Plaintiff recognizes that she may seek injunctive relief against the
               Defendant only after the Plaintiff obtains a declaratory decree from
               this Court holding that Defendant’s actions have violated Plaintiff’s
               due process rights in violation of Section 1983. Plaintiff does not
               seek retroactive relief; she seeks a decree to afford her a basis for
               injunctive relief in the event there are further due process violations.

               [DE 13-1 at 291-292] (emphasis added).

       But, because Judge Brown recused from Plaintiff’s underlying state case, there can be no

further due process violations, and no future basis for requesting injunctive relief. In other words,

the Court cannot give Plaintiff the relief sought because the Court will never have occasion to

enjoin Judge Brown. See Pancake v. McCarthy, 806 F. Supp. 378, 379-380 (E.D.N.Y. 1992)

(finding § 1983 action moot because state court judge, who allegedly violated plaintiff’s rights,

was no longer on the bench); see also Campbell-Ewald Co., 136 S. Ct. at 669 (2016) (“A case

becomes moot, however, ‘only when it is impossible for a court to grant any effectual relief

whatever to the prevailing party.’”) (quoting Knox v. Serv. Employees Int'l Union, Local 1000,

567 U.S. 298, 307, (2012)). Thus, a declaratory judgment by this Court would be nothing more

than an advisory opinion, which this Court is prohibited from issuing. In re Livensparger, No. DK

12-10361, 2015 WL 1803922, at *2 (Bankr. W.D. Mich. Apr. 17, 2015) (“Advisory opinions,

after all, are anathema to the federal courts”).

       Adams v. McIlhany, 764 F.2d 294 (5th Cir.1985) is on point. There, the plaintiff sued a

state court judge under 42 U.S.C. § 1983 after he sentenced her to jail for contempt. In her suit,

plaintiff sought a declaratory judgment for the finding of contempt and jail time. Id. at 296. The

Fifth Circuit upheld the district court’s dismissal of the suit for mootness and found “[t]he fact that

it is most unlikely that [Plaintiff] will again come into conflict with [the state court judge] in

                                                   8
circumstances similar to the ones presented here, and with the same results, precludes a finding

that there was ‘sufficient immediacy and reality here to warrant an action for declaratory relief.’”

Id. at 299 (quoting Maryland Casualty Co., 312 U.S. at 273).

        Like Adams, this case lacks “sufficient immediacy and reality” to warrant declaratory relief

because Judge Brown recused herself, and Plaintiff will therefore not come into conflict with Judge

Brown in “circumstances like the ones presented here, and with the same results.” In fact, because

Judge Brown recused herself, it is impossible for her, in her official capacity, to continue allegedly

violating Plaintiff’s rights. Simply put, Judge Brown’s alleged pattern of unconstitutional

violations, leading to her alleged illegal communication with Judge Delahanty, cannot occur in the

future because she no longer presides over Plaintiff’s case.

B.      Rooker-Feldman

        Even if the Plaintiff’s claim were not moot, they would likely be barred, at least in part,

under the Rooker-Feldman doctrine. The Rooker-Feldman doctrine is “is confined to cases . . .

brought by state-court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review and rejection

of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)

(emphasis added). To determine whether a claim is barred, the district court must look to the

“source of the injury the plaintiff alleges in the federal complaint. If the source of the injury is the

state court decision, then the Rooker–Feldman doctrine . . . prevent[s] the district court from

asserting jurisdiction. McCormick v. Braverman, 451 F.3d 382, 393 (2006). Rooker-Feldman

applies “when a plaintiff asserts before a federal district court that a state court judgement itself

was unconstitutional or in violation of federal law.” Id. at 395.




                                                   9
        Plaintiff’s first allegation in Count 1 is that “[t]he actions of the Defendant is [sic] imposing

a thirty (30) day jail sentence on the Plaintiff and revoking two (2) days of that sentence, violate

the Plaintiff’s right to due process of law under the Fifth and Fourteenth Amendments to the U.S.

Constitution because the Plaintiff did not violate the conditional discharge order regarding

visitation.” [DE 1 at 20]. The source of injury is Judge Brown’s “state court decision,”

McCormick, 451 F.3d at 393, imposing the sentence and holding her in contempt. Rooker-

Feldman thus bars this claim. See Goffstein v. Sieve, No. 1:16-CV-341, 2016 WL 3090707, at *5

(S.D. Ohio June 2, 2016) (finding Rooker-Feldman barred plaintiff’s claim because plaintiff did

“not allege that [the judge] failed to give her proper notice, denied her the right to present evidence,

or denied her other procedural protections,” but instead “object[ed] to the substance of his

decisions”).

C.      Declaratory Judgment Act

        Further, even if the requested relief was not rendered moot, this Court would decline to

exercise its discretionary jurisdiction under the Declaratory Judgment Act (the “Act”). Under the

Act, a federal court “may declare the rights and other legal relations of any interested party seeking

such declaration.” 28 U.S.C. § 2201(a).6 While the Act authorizes district courts to exercise

jurisdiction, it does not mandate or impose a duty to do so. Bituminous Cas. Corp. v. J & L Lumber

Co., Inc., 373 F.3d 807, 812 (6th Cir. 2004).

        This court considers five factors (the “Grand Trunk factors”) to determine whether the

exercise of Declaratory Judgment Act jurisdiction is appropriate. Grand Trunk W.R.R. Co. v.



6 The Act does not provide an independent basis for subject matter jurisdiction. Wilton v. Seven Falls Co.,
515 U.S. 277, 286-87 (1995); Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671 (1950). Thus, an
action brought under the Declaratory Judgment Act must invoke an independent basis for federal
jurisdiction. Here, Plaintiff alleges federal question under 28 U.S.C. § 1983 as the basis for the Court’s
subject matter jurisdiction.

                                                    10
Consol. Rail Co., 746 F.2d 323, 326 (6th Cir. 1984) (internal quotation marks omitted). The Court

must balance the five factors and “[t]he relative weight of the underlying considerations of

efficiency, fairness, and federalism will depend on facts of the case.” Id. at 563; W. World Ins.

Co. v. Hoey, 773 F.3d 755, 759 (6th Cir. 2014).

       1.       Whether the declaratory action would settle the controversy and clarify the legal
                relations.

       The first two Grand Trunk factors assess “(1) whether the declaratory action would settle

the controversy” and “(2) whether the declaratory action would serve a useful purpose in clarifying

the legal relations in issue.” Grand Trunk, 746 F.2d at 326. Because “it is almost always the case

that if a declaratory judgment will settle the controversy, . . . it will clarify the legal relations in

issue,” the inquiries required by these two factors often overlap substantially. United Specialty Ins.

Co. v. Cole's Place, Inc., No. 18-5545, 2019 WL 3955847, at *6 (6th Cir. Aug. 22, 2019) (citing

Flowers, 513 F.3d at 557; Bituminous, 373 F.3d at 814; and Northland Ins. Co. v. Stewart Title

Guar. Co., 327 F.3d 448, 454 (6th Cir. 2003)).

       Plaintiff asserts the declaration sought in the Amended Complaint would settle the

controversy by “establishing a basis for injunctive relief should the Defendant violate Plaintiff’s

rights again.” [DE 13-1, at 293]. That said, Judge Brown recused herself from Plaintiff’s state

court custody case and is thus no longer presiding over it. As a result, declaratory relief would

neither settle any future controversy, nor serve any purpose in clarifying legal relations. Savoie v.

Martin, 673 F.3d 488, 496 (6th Cir. 2012)(Declaratory relief cannot settle the controversy where

underlying state court proceedings have concluded and defendant Judge recused himself). These

factors weight against jurisdiction.




                                                  11
       2.       Whether the declaratory remedy is being used merely for the purpose of
                procedural fencing or to provide an arena for a race for res judicata.

        Next, the Court must consider “whether the use of the declaratory judgment action is

motivated by ‘procedural fencing’ or [is] likely to create a race for res judicata.” Flowers, 513

F.3d at 558. This factor “is meant to preclude jurisdiction for ‘declaratory plaintiffs who file their

suits mere days or weeks before the coercive suits filed by a “natural plaintiff” and who seem to

have done so for the purpose of acquiring a favorable forum.’” Id. (quoting AmSouth Bank v.

Dale, 386 F.3d 763, 788 (6th Cir. 2004)). The Sixth Circuit generally does not find procedural

fencing if the declaratory-plaintiff filed after the start of litigation in state court. Cole's Place,

Inc., 2019 WL 3955847, at *8. Moreover, if there is no evidence of procedural fencing, the Sixth

Circuit typically finds the factor “neutral” in the analysis and does not weigh heavily. Id. Here,

there is no evidence of procedural fencing as this action was filed after the state court litigation.

This factor is thus neutral.

        3.       Whether the use of a declaratory action would increase friction between our
                 federal and state courts and improperly encroach upon state jurisdiction.

        The fourth Grand Trunk factor addresses “whether accepting jurisdiction would increase

friction between federal and state courts.” Flowers, at 559. This factor is divided into three sub-

parts. Id. at 560 (citing Bituminous, 373 F.3d at 814–15).

                a. Whether the Underlying Factual Issues are Important to an Informed Resolution
                   of the Case.

        The first sub-part “focuses on whether the state court’s resolution of the factual issues in

the case is necessary for the district court’s resolution of the declaratory judgment action.”

Flowers, 513 F.3d at 560. Here, Plaintiff alleges she was denied due process of law in state

domestic relations litigation resulting in her incarceration for two days following a contempt

hearing. Plaintiff alleges that Judge Brown’s rulings on various evidentiary issues—denying
                                                 12
Plaintiff’s request to call certain witnesses, present certain evidence, and ask certain questions of

a witness—denied her due process of law under the Fifth and Fourteenth Amendments of the

United States Constitution. [DE 1 at 20–21]. Plaintiff further alleges Judge Brown violated her

Constitutional rights when she imposed a thirty-day jail sentence and revoked two days of that

sentence without issuing written findings. [DE 1 at 19–20]. Plaintiff also alleges Judge Brown

violated her rights under the Fifth and Fourteenth Amendment of the United States Constitution

by maliciously intervening, under color of state law, in a separate action Plaintiff had instituted to

expunge the criminal conviction that resulted from the contempt order. [DE 8, at 209–11].

        Plaintiff appealed the three state court judgments that relate to the issues raised in this

action to the Kentucky Court of Appeals. [DE 14-2, 14-3, 14-4].7 Because Plaintiff is challenging

evidentiary rulings of the Judge Brown in the underlying custody case, it is likely,8 from what the

Court can discern, that factual issues involved in the appeals would impact an informed resolution

of this case. This sub-part weighs against exercising jurisdiction.

                 b. Whether the State Trial Court is in a Better Position to Evaluate Those Factual
                    Issues than is the Federal Court.

        The second sub-part examines “which court, federal or state, is in a better position to

resolve the issues in the declaratory action.” Id. Here, the case arises out of a custody dispute

and Plaintiff claims to raise a federal question of law under 28 U.S.C. § 1983. State courts are as

competent as federal courts to address claims arising under the federal constitution, including the



7
  “Federal courts may take judicial notice of proceedings in other courts of record.” Rodic v. Thistledown
Racing Club, Inc., 615 F.2d 736, 738 (6th Cir. 1980) (quoting Granader v. Public Bank, 417 F.2d 75, 82-
83 (6th Cir. 1969).
8
  Certainly there can be no question that a declaration as to Plaintiff’s Count 1 would require factual
determinations from the underlying case for an informed resolution of the case as Plaintiff is seeking. It
would require, at least in part, a declaration that the state court’s ruling on the merits were incorrect as to
whether Plaintiff violated the visitation order. As discussed above, the Court likely would not even have
subject-matter jurisdiction of this claim under the Rooker-Feldman doctrine.

                                                      13
merits of constitutional claims arising in the context of a child custody dispute. See Rizzo v. Goode,

423 U.S. 362, 380 (1976); Coats v. Woods, 819 F.2d 236, 237 (9th Cir.1987), cert. denied, 484

U.S. 802 (1987). This subpart is neutral.

                c. Whether There is a Close Nexus Between Underlying Factual and Legal Issues
                   and State Law and/or Public Policy, or Whether Federal Common or Statutory
                   Law Dictates a Resolution of the Declaratory-Judgment Action

        The third sub-part “focuses on whether the issue in this federal action implicates important

state policies and is, thus, more appropriately considered in state court.” Flowers, 513 F.3d at 561.

When the relief request would require intervention in ongoing state judicial proceedings that

concern important state interests, federal courts should refrain from exercising jurisdiction as a

matter of comity. Pulliam v. Allen, 466 U.S. 522, 541–42 (1984); Ohio Civil Rights Comm'n v.

Dayton Christian Schools, Inc., 477 U.S. 619, 627 (1986). Here, the underlying action is a child

custody case. Certainly, the state has a strong interest in addressing questions of the welfare and

best interests of children involved in custody disputes. the strong interest of the states in addressing

such questions without interference. See Huynh Thi Anh v. Levi, 586 F.2d 625, 632 (6th Cir.

1978)(recognizing state interest in resolving domestic relations matters and strong policies of

federal-state comity). The sought declaration over a state court judge raises comity concerns and

as noted above, would do nothing to protect Plaintiff’s rights given the Judge Brown’s recusal

from the underlying custody case. This subpart weighs heavily in favor of declining jurisdiction.

        As two of the three sub-factors weights against exercising jurisdiction and the other is

neutral, the fourth Grand Trunk factor counsels against exercising jurisdiction.

        4.      Whether there is an alternative remedy which is better or more effective.

        The final factor asks “whether there is an alternative remedy which is better or more

effective” than federal declaratory relief. Grand Trunk, 746 F.2d at 326. “[I]f an alternative


                                                  14
remedy is better or more effective,” the district court should decline to exercise jurisdiction. Id. A

better alternative may exist where “state law offers a declaratory remedy or if [the] issues can be

litigated in state-court indemnity actions.” Cole's Place, 2019 WL 3955847, at *10, citing

Bituminous, 373 F.3d at 816; and Travelers, 495 F.3d at 273.

       When, as here, a litigant believes that a judge violates the litigant's constitutional rights,

that litigant's method of recourse is to appeal the adverse decision, not collaterally attack it through

an action against the state judge under Section 1983. Allen v. Bello, No. CV140760FLWDEA,

2016 WL 1670927, at *14–15 (D.N.J. Apr. 27, 2016), aff'd sub nom. Allen v. DeBello, 861 F.3d

433 (3d Cir. 2017). As noted above, state courts are as competent as federal courts to address

claims arising under the federal constitution. See Rizzo, 423 U.S. at 380. As the Eighth Circuit has

explained:

       Federal courts (except for the Supreme Court) are not superior to state courts, or
       higher in any theoretical order of precedence. Federal law is supreme and, if valid,
       supersedes state law no matter what court declares it. Federal law declared by a
       state court, for example, is supreme over state law declared by a federal court. It is
       not the forum that counts, but the law-making authority. Making state judges
       defendants in a federal court unnecessarily undermines this cornerstone of our
       federal system.

R.W.T. v. Dalton, 712 F.2d 1225, 1233 (8th Cir. 1983) cert. denied, 464 U.S. 1009 (1983). (internal

quotation marks and citation omitted). Here, Plaintiff has a clear alternative remedy in an appeal

to the Kentucky Court of Appeals under Kentucky Rule of Civil Procedure 72.02. Indeed, Plaintiff

appealed the three state court judgments that relate to the issues raised in this action to the

Kentucky Court of Appeals. [DE 14-2, 14-3, 14-4]. The underlying child custody dispute is

ongoing. Given concerns of comity and the underlying appeals pending with the Kentucky court,

the alternative remedy is better and more effective. As a result, this factor weighs against federal

discretionary jurisdiction.



                                                  15
       5.      Balancing the Grand Trunk factors.

       As noted above, the Sixth Circuit has never indicated the relative weight of the factors;

instead, “[t]he relative weight of the underlying considerations of efficiency, fairness, and

federalism will depend on facts of the case.” Cole's Place, 2019 WL 3955847, at *5; citing W.

World Ins. Co. v. Hoey, 773 F.3d 755, 759 (6th Cir. 2014). Further,“[t]he essential question is

always whether [the court] has taken a good look at the issue and engaged in a reasoned analysis

of whether issuing a declaration would be useful and fair.” Id., citing Hoey, 773 F.3d at 759

(citation omitted). Here, however, all but the third Grand Trunk factor counsel against exercising

jurisdiction. Thus, even if the declaratory relief sought were not moot, the Court would decline to

exercise jurisdiction and dismiss the case.

                                              IV. CONCLUSION

       For the reasons above, and the Court being otherwise sufficiently advised, THE COURT

ORDERS that Defendant’s Motions to Dismiss, [DE 7; DE 12], are GRANTED. This is a FINAL

AND APPEALABLE ORDER, there being no just cause for delay. The Court will enter a

separate Judgment.




                                                             September 25, 2019




                                                 16
